DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has not addressed the issue relating to conditional limitations that was described in the previous Office action.  It is noted that this issue is still present in the amended claims.  In particular, claim 1 recites two mutually exclusive alternative methods: one in which W>H, and another in which H>W.  Because both cannot occur simultaneously, the BRI of this language is that only one of these methods needs to be performed.  See the previous Office action at pages 2-3.  In the interest of compact prosecution, all claim limitations are given patentable weight below.
Applicant’s amendments overcome the previous §112(b) rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-9, 11-14, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US 20200204799 in view of Tsai, US 20210329233 (with support in its provisional applications).

As to claim 1 Lee discloses method for video decoding in a decoder, comprising:
decoding coded information of a coding block (CB) in a picture from a coded video bitstream, the coded information indicating a width of the CB as W samples and a height of the CB as H samples (Fig. 2; [0152]);
determining which partitioning structure from among plural partitioning structures is selected to partition the CB based on the width W of the CB, the height H of the CB, and a maximum transform unit (TU) size M, the plural partitioning structures comprising a vertical binary tree partitioning structure and a horizontal binary tree partitioning structure ([0070] – partitioning structure is determined based on block size.  If size is within a 1st range, quadtree partitioning is performed.  If size is in a second range, vertical or horizontal binary partitioning is performed); and
recursively partitioning the CB into a plurality of transform units (TUs) until a size of each TU is less than or equal to MxM based on the partitioning structure that is determined as selected from among the plural partitioning structures ([0152]), wherein
the selected partitioning structure is the vertical binary tree partitioning structure that partitions the CB into two partitions having sizes of W/2 x H in response to the width W being greater than the maximum TU size M; and the selected partitioning structure is [0138], [0152] – when binary partitioning is selected, the selected partitioning structure is vertical binary when W>threshold, and is horizontal binary when H>threshold).
Lee fails to disclose that vertical partitioning is selected in response to the width W being greater than the height H, and horizontal partitioning is selected in response to the height H being greater than the width W.
However, in an analogous art, Tsai discloses vertical partitioning is selected in response to the width W being greater than the height H, and horizontal partitioning is selected in response to the height H being greater than the width W ([0049]-[0051] – binary partitioning constraints.  If width > W and height ≤ H, horizontal splitting is not allowed, thus the block is split vertically.  If height > H and width ≤ W, vertical splitting is not allowed, thus horizontal partitioning is performed.  Not allowing vertical or horizontal splitting enables the partition structure to be inferred without being signaled – see [0051].  Because W and H are equal – see [0049] - if W > H, vertical splitting is selected, and if H > W, horizontal splitting is selected.).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee with the teachings of Tsai by enabling split direction to be inferred rather than signaled, as it is in Lee.  Such a modification would have resulted in improved efficiency as described in Tsai [0051], which would serve as rationale for combining these teachings.

As to claim 2 the system of Lee and Tsai discloses that the plural partitioning structures further comprises a quadtree partitioning structure (Lee [0070]); 
the selected partitioning structure is the vertical binary tree partitioning structure in response to the width W being greater than M, the height H not being larger than M, and the width W being greater than the height H (Tsai [0049]-[0051]); 
the selected partitioning structure is the horizontal binary tree partitioning structure in response to the height H being greater than M, the width W not being larger than M, and the height H being greater than the width W (Tsai [0049]-[0051]); and 
the selected partitioning structure is the quadtree partitioning structure in response to both the width W and the height H of the CB being larger than M (Lee [0070]).

As to claim 3 the system of Lee and Tsai discloses that the maximum TU size M is 32; the width W of the CB is 64 and the height H of the CB is equal to M; the selected partitioning structure is determined as the vertical binary tree partitioning structure in the plural partitioning structures; and3Application No. 16/823,831 the recursively partitioning the CB includes partitioning the CB into two TUs based on the vertical binary tree partitioning structure, each TU having a size of 32 x 32 (Lee [0070], [0152]; Tsai [0049]).  

As to claim 4 the system of Tsai and Lee discloses that the maximum TU size M is 32; the height H of the CB is 64 and the width W of the CB is equal to M; the selected partitioning structure is determined as the horizontal binary tree partitioning structure in the plural partitioning structures; and the recursively partitioning the CB includes partitioning the CB into two TUs based on the horizontal binary tree partitioning structure, each TU having a size of 32x32  (Lee [0070], [0152]; Tsai [0049]).  

As to claim 7 the system of Lee and Tsai discloses processing the TUs according to a scan order that is one of (i) a raster scan order, (ii) a vertical scan order, (iii) a zig-zag order, and (iv) a diagonal scan order (Tsai [0003], [0059]).  

As to claim 8 Tsai discloses that the can order is the raster scan order ([0003]).  

As to claim 9 Tsai discloses that W is 128, H is 64 ([0058]), and M is 32 ([0049]); and the scan order is the raster scan order ([0003]). 

As to claims 11 and 22 see rejection of claim 1.  The system of Lee and Tsai further discloses an apparatus for video decoding, comprising: processing circuitry configured to perform the method of claim 1; and a non-transitory computer-readable storage medium sorting a program executable by at least one processor to perform the method of claim 1 (see Lee Fig. 2); 

As to claims 12-14 and 17-19 see rejection of claims 2-4 and 7-9, respectively.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Tsai in view of Jeon (cited previously).

As to claim 21 Lee and Tsai do not disclose, but Jeon discloses, that at least two TUs are configured to be processed simultaneously at different stages of a multi-stage pipeline ([0115]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Lee and Tsai with these teachings, the rationale being to improve data throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423